DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/762,984.
Claims 1-14 are pending.
Claims 1-14 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 14 each define the pronoun “their” or “it,” which render such claims indefinite since multiple elements have been defined prior to the use of such a limitation and thus one of ordinary skill in the art would not know what element is being referred back to. For examining purposes and in light of the specification and drawings, “their” in claims 1 and 10 are considered to refer back to the roof trusses and “it” in 
The claims include multiple instances of lack of antecedent basis, such as in claim 1 where it defines “the side surfaces” and claim 2 defines “the interior of the hall,” where such limitations have not been previously defined and one of ordinary skill in the art would not know what element is being referred back to. For examining purposes and in order to clarify such instances, it is suggested to replace “the” with --a-- in such instances. The dependent claims include similar instances and Applicant is recommended to peruse the rest of the claims to remedy such instances as well. Furthermore, claims 2-14 are rendered indefinite for their dependencies upon claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “a thickness of 20-65 mm,” and the claim also recites “preferably 25 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examining purposes, the “preferably 25 mm” limitation is not required and is only an optional thickness that falls within the defined range.
Claim 8 defines “the sound absorber elements consist of a non-ductile foam,” where claim 9 depends from claim 8 and defines “added binder” as another material 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1, from which claim 14 depends from, positively defines a hall with walls which the roof trusses of the roof construction are to be supported on and thus claim 14 does not further define such a hall as defined in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 10-14 are rejected under 35 U.S.C. 103 as obvious over Toas (U.S. Publication 2008/0163565) in view of Luckey (U.S. Patent 4,007,672).
Regarding claim 1, Toas discloses sound-absorbing roof construction of a hall with walls (the building #7 of figure 2 comprises of walls #20 and is configured to be used as a hall and thus meets such limitations as defined), several roof trusses (#16) resting at least at their ends on the walls (see figure 2) and with a sound-reflecting roof cladding (boards #22 comprise of a certain degree of sound reflection and thus are considered the sound reflecting roof cladding as defined) carried by the roof trusses (see figures 2 and 3), wherein on the side surfaces of several of the roof trusses absorber strips (#8) are attached (see figures 2 and 3), which are composed of sound absorber elements (see paragraph 27, where the strips #8 are formed of materials that comprise of sound absorption characteristics), wherein a sound-reflecting section of the roof cladding extends between adjacent roof trusses with the absorber strips (Figure 3 depicts a sound-reflecting section between adjacent trusses #16 and below the bottom surface #12 of the cladding #22). 
With regards to the limitations defining a width of the sound-reflecting section which is at least twice the average height of the roof trusses, paragraph 22 of Toas 
Regarding claim 3, Toas in view of Luckey render obvious further absorber strips run along the upper edge of the walls and/or between adjacent roof trusses in the roof construction (Toas disclose the absorber strips #8 run along the entire length of the roof and between each rafter #16 such that they extend between the adjacent trusses and can be considered to run along the upper edge of the walls between the trusses).
Regarding claim 10, Toas in view of Luckey render obvious the roof trusses are spaced apart from one another by more than four times their mean height (as taught in Luckey, the height of the roof truss can be 4 or 6 inches, with the spacing between rafters being 16 or 24 inches and thus use of a spacing of 24 inches with four inch height rafters would meet such limitations as defined, where such sizes can be provided within Toas as explained above).
Regarding claim 11, Toas in view of Luckey render obvious the area occupied by the absorber strips on the side faces of the roof trusses is smaller than the projected 
Regarding claim 12, Toas in view of Luckey render obvious the roof cladding, which extends between the side surfaces of the roof trusses covered with absorber strips, is not covered with sound absorbing material (see figure 3 of Toas, where the absorber material #8 is spaced from the inner surface #12 and doesn’t cover the roof cladding #22).
Regarding claim 13, Toas discloses a sound absorber arrangement comprising a plurality of sound absorber elements (#8) which are arranged in a hall with walls (the building #7 of figure 2 comprises of walls #20 and is configured to be used as a hall and thus meets such limitations as defined) and a roof structure which closes the hall upwards (see figure 2), the roof structure having a plurality of roof trusses (#16) resting on the walls (see figure 2) and a roof cladding (#22) supported by the roof trusses (see figures 2 and 3), wherein absorber strips, which are composed of the sound absorber elements, are attached to the two side surfaces of several of the roof trusses (see figure 3), the roof cladding with absorber strips located between the roof trusses (Figure 3 depicts a sound-reflecting section between adjacent trusses #16 and below the bottom surface #12 of the cladding #22). 
With regards to the limitations defining a width of the cladding between trusses which is at least twice the height of the absorber strips, paragraph 22 of Toas discloses the roof trusses #16 can be spaced on 12, 16, or 24 inch centers, but does not disclose 
Regarding claim 14, Toas in view of Luckey render obvious a hall with reduced reverberation time, wherein it comprises a sound-absorbing roof structure according to claim 1 (the building of figure 2 of Toas can be used as a hall and thus is considered a hall as defined, where such a hall comprises of a roof structure as defined and explained above in the rejection of claim 1).

Claim(s) 1-5 and 10-14 are rejected under 35 U.S.C. 103 as obvious over Oed (U.S. Patent 2,020,430) in view of Thrift et al. (U.S. Patent 4,894,964) and Belmonte et al. (U.S. Publication 2016/0209007).
Regarding claim 1, Oed discloses sound-absorbing roof construction of a hall with walls (the building which comprises of a room with a ceiling and beam #20, as taught in claim 4 can be used as a hall and thus meets such limitations as defined), a 
With regards to the limitations requiring the roof trusses to comprise of a plurality of trusses resting on their ends on the walls of the hall and the roof cladding supported by the roof trusses and forming a sound-reflecting section between adjacent roof trusses, though Oed only discloses a single beam, it is highly well known in the art, as evidenced by Thrift et al., that such ceiling beams can extend between opposite walls of the building structure in order to be supported thereon, where panels can be supported on top of and between adjacent beams in order to form a roof cladding, such as to form a second floor of the structure or to cover the building structure and separate it from the external environment. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the building of Oed to comprise of a plurality of beams which are supported upon opposing walls of the building and which support roof cladding therebetween, as taught in Thrift et al., in order to properly support such beams using the structure provided and to also provide a separate, useable story above the beams or to protect the structure from the external environment by providing cladding thereabove.
Furthermore, though Oed in view of Thrift et al. do not specifically disclose the spacing of such trusses and the height of such trusses to get the range as defined, it is highly well known in the art, as evidenced by Belmonte et al., that such ceiling joists/trusses can be spaced by 12 in., 19.2 in., 24 in., or other standard spacing with a In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 2, Oed in view of Thrift et al. and Belmonte et al. render obvious the absorber strips substantially completely cover the side surfaces of all roof trusses lying in the interior of the hall (see figure 6 of Oed, where the absorber strips can be considered to comprise of elements #31 that substantially completely cover the left and right sides of the truss #30).
Regarding claim 3, Oed in view of Thrift et al. and Belmonte et al. render obvious further absorber strips run along the upper edge of the walls and/or between adjacent roof trusses in the roof construction (figure 9 of Oed depicts the upper edges of the walls of a hall can be provided with absorber strips #18 and thus render such features obvious).
Regarding claim 4, Oed in view of Thrift et al. and Belmonte et al. render obvious an acoustically hard reflective wall (the center web of the beam #30 of figure 5 of Oed can be considered the hard reflective wall of the invention) is arranged between the absorber strips located opposite one another on the same roof truss which is located 
Regarding claim 5, Oed in view of Thrift et al. and Belmonte et al. render obvious an air gap remains between the absorber strips and the reflection wall (see figure 6 of Oed).
Regarding claim 10, Oed in view of Thrift et al. and Belmonte et al. render obvious the roof trusses are spaced apart from one another by more than four times their mean height (As explained above, the spacing of such roof trusses is known in the art to be based on the material of the truss and what is to be supported thereabove, and thus it would have been obvious to have used a width between trusses in Oed to be more than four times the height of the trusses, as taught in Belmonte et al., in order to provide a strength to cost ratio that efficiently supports the roof cladding thereabove while falling within building codes for safety factory and strength and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Regarding claim 11, Oed in view of Thrift et al. and Belmonte et al. render obvious the area occupied by the absorber strips on the side faces of the roof trusses is smaller than the projected area of the roof cladding (as explained above, the height of the rafters is at least twice as small as the width of the exposed roof cladding surface, such that the absorber strips occupy a smaller area on the side faces of the trusses than the exposed bottom surface of the cladding above it).
Regarding claim 12, Oed in view of Thrift et al. and Belmonte et al. render obvious the roof cladding, which extends between the side surfaces of the roof trusses covered with absorber strips, is not covered with sound absorbing material (see figure 5 of Oed, where the absorber material #31/33 is only provided on the beam and not on the roof cladding above it).
Regarding claim 13, Oed in view of Thrift et al. and Belmonte et al. render obvious the claimed arrangement as explained above in the rejection of claim 1, where the height of the absorber strips of Oed are similar to the height of the trusses and thus would similarly be constructed to be at least twice as small than the width between roof trusses as explained above.
Regarding claim 14, Oed in view of Thrift et al. and Belmonte et al. render obvious a hall with reduced reverberation time, wherein it comprises a sound-absorbing roof structure according to claim 1 (the building of Oed can be used as a hall and thus is considered a hall as defined, where such a hall comprises of a roof structure as defined and explained above in the rejection of claim 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oed in view of Thrift et al., Belmonte et al., and Noxon (U.S. Patent 5,623,130).
Regarding claim 6, Oed does not disclose the thickness of sound absorber elements as being between 20-65 mm. However, it is highly well known in the art, as evidenced by Noxon, that such acoustic panels can be constructed with a 2 inch thickness. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the panels of Oed to comprise of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oed in view of Thrift et al., Belmonte et al., and Kemp et al. (U.S. Publication 2015/0308111).
Regarding claim 7, Oed does not disclose the absorber elements comprise of the length-specific flow resistance in the range as defined. However, it is highly well known in the art, as evidenced by paragraph 38 of Kemp et al., that density, porosity, and thickness of the material determine the flow resistance of such a material. Therefore, it would have been obvious to have provided the sound absorber material of Oed to be within the range as defined as taught in Kemp et al., in order to provide an appropriate balance between cost, weight, and sound absorption qualities to the system and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oed in view of Thrift et al., Belmonte et al., and Sto AG (DE 20022685).
Regarding claim 8, Oed does not disclose the sound absorber elements consist of a non-ductile glass-based foam comprising expanded glass granulate. However, it is highly well known in the art, as evidenced by Sto AG, that panels used for removing sound reflection in a room, which can be used on suspended ceilings, can be In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oed in view of Thrift et al., Belmonte et al., Sto AG., and Kemp et al.
Regarding claim 9, Oed in view of Thrift et al., Belmonte et al., and Sto AG render obvious the sound absorber elements are made of expanded glass granulate with a grain size of 0.25 - 4 mm (see the machine translation of Sto AG, where such features would be provided within Oed as explained above), the granulate being sintered in plate form or being bonded with added binder (see the machine translation of Sto AG, where such features would be provided within Oed as explained above). Furthermore, though Sto AG does not specifically disclose the flow resistance being in the range as defined, it is highly well known in the art, as evidenced by Kemp et al., that the material density, porosity, and thickness determine the flow resistance of such a material and it would have been obvious to have provided the sound absorber material of Oed in view of Sto AG to be within the range as defined in order to provide an appropriate balance between cost, weight, and sound absorption qualities to the system In re Aller, 105 USPQ 233 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635